94 F.3d 641
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ellis Harvey MARSEY, Petitioner-Appellant,v.Jeb S. CREWS, Unit Supervisor, Respondent-Appellee.
No. 95-8582.
United States Court of Appeals, Fourth Circuit.
Aug. 20, 1996.

Ellis Harvey Marsey, Appellant Pro Se.  Clarence Joe DelForge, III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for Appellee.
Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his habeas corpus petition, 28 U.S.C. § 2254 (1988), as amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we deny a certificate of probable cause to appeal;  to the extent that such a certificate of appealability is required, we deny such a certificate.  We dismiss the appeal on the reasoning of the district court.   Marsey v. Crews, No. CA-95-518-5-HC-F (E.D.N.C. Dec. 7, 1995).  We further deny Appellant's motions for the appointment of counsel, to be heard as a pro se Appellant, and for relief from violations of rights.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.